Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s amendments/arguments filed on March 23, 2021. Claims 1-13, 16-18, and 20-25 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-Final rejection of the last Office Action is persuasive, and the Non-Final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-13, 16-18, and 20-25 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Bai et al., U.S. Patent Application Publication No. US 2017/0268896, in view of Avery et al., U.S. Patent No 7,994,902, hereinafter referred to as Bai and Avery, respectively.

6.	Regarding independent claims 1, Bai discloses a method for sharing data across vehicles for improved safety, comprising: detecting, by a processor in a transmitting vehicle, an object in 

7.	Avery teaches receiving, by a processor in the receiving vehicle, the first location of the object from the transmitting.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

determining, by the processor in the transmitting vehicle, whether the transmitting vehicle and the receiving vehicle are traveling the same direction; sending the first location of the object from the transmitting vehicle via a dedicated short range communication link to a receiving vehicle in response to a determination that the transmitting vehicle and the receiving vehicle are traveling the same direction; receiving, by a processor in the receiving vehicle, the first location of the object from the transmitting vehicle; determining, by the processor in the receiving vehicle, a vehicle location of the transmitting vehicle with respect to the receiving vehicle; determining, by the processor in the receiving vehicle, a second location of the object using the first location and the vehicle location, where the second location is defined with respect to the receiving vehicle; and implementing a safety measure in the receiving vehicle based on the second location of the object.

9.	Claims 2-9 depend from claim 1 and are therefore allowable.

10.	Regarding independent claims 10, Bai discloses a method for detecting objects in a moving vehicle, comprising: receiving, by a processor in a receiving vehicle, a first location of the object from the image, where the first location is communicated via a wireless data link by a transmitting vehicle and the first location of the object is defined with respect to the transmitting vehicle.

11.	Avery teaches determining, by the processor in the receiving vehicle, a vehicle location of the transmitting vehicle with respect to the receiving vehicle.

12.	Regarding independent claim 10, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

determining, by the processor in the receiving vehicle, a second location of the object using the first location and the vehicle location, where the second location is defined with respect to the receiving vehicle; implementing a safety measure in the receiving vehicle based on the second location of the object; receiving, by the processor of the receiving vehicle, image data for the object sent by the transmitting vehicle; capturing, by a camera disposed in the receiving vehicle, video of a scene; fusing, by the processor in the receiving vehicle, the image data for the object into the video; and presenting, by the processor in the receiving vehicle, the video with the image data fused therein to the driver of the receiving vehicle.

13.	Claims 11-13 depend from claim 10 and are therefore allowable.

14.	Regarding independent claims 16, Bai discloses a collision avoidance system, comprising: a first camera disposed in a transmitting vehicle; a first image processor configured to receive image data from the first camera, the first image processor operates detect an object in the image data and determine a first location for the object from the image data, where the first location is defined with respect to the transmitting vehicle.

15.	Avery teaches receive the first location of the object from the transmitting vehicle.

16.	Regarding independent claim 16, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

a first transceiver interfaced with the first image processor and operates to send the first location for the object via a wireless communication link to a receiving vehicle; wherein the first image processor determines whether the transmitting vehicle and the receiving vehicle are traveling the same direction and sends the first location of the object to the receiving vehicle in response to a determination that the transmitting vehicle and the receiving vehicle are traveling the same direction; a second transceiver disposed in the receiving vehicle and configured to receive the first location of the object from the transmitting vehicle; a second image processor interfaced with the second transceiver, the second image processor operates to determine a vehicle location of the transmitting vehicle with respect to the receiving vehicle and determine a second location of the object using the first location and the vehicle location, where the second location is defined with respect to the receiving vehicle.

17.	Claims 17-18, and 20-25 depend from claim 16 and are therefore allowable.

18.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665